UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6941


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BELTON HARRIS, JR., a/k/a Lett,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:99-cr-01055-MJP-1)


Submitted:    October 22, 2008             Decided:   November 13, 2008


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Belton Harris, Jr., Appellant Pro Se.     Stacey Denise Haynes,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Belton Harris, Jr., appeals the district court’s order

denying   his   motion    for   a   sentence   reduction   under   18   U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible error.        Accordingly, we affirm.        We deny the motion

for   appointment   of    counsel.      We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                       2